Exhibit 10.3

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT

This Renewal, Extension and Modification Agreement (this “Amendment”) is made
and entered into to be effective for all purposes as of July 30, 2010, by and
between JPMORGAN CHASE BANK, NA, a national banking association [successor by
merger to Bank One, NA (Illinois)] with its main office in Chicago, Illinois and
with a banking office located at 420 Throckmorton Street, Suite 400, Fort Worth,
Texas 76102 (“Lender”), and PLAINSCAPITAL CORPORATION, a Texas corporation
(“Borrower”).

RECITALS:

A. Prior to the date hereof, Lender and Borrower executed that certain Credit
Agreement (as amended, the “Agreement”), dated as of October 13, 2006.

B. Under the Agreement, Lender agreed to extend to Borrower a revolving line of
credit (the “LOC”) evidenced by that certain Line of Credit Note dated as of
October 13, 2006, which has been executed by Borrower and is payable to Lender
in the maximum principal amount of $10,000,000.00 (the “Original Revolving
Note”).

C. The Original Revolving Note was extended pursuant to that certain Note
Modification, dated as of October 13, 2006, and thereafter amended and restated
as well as renewed and extended pursuant to that certain Line of Credit Note,
dated as of October 14, 2008 (the “First Amended Revolving Note”).

D. The First Amended Revolving Note was amended and restated as well as extended
pursuant to that certain Second Amended and Restated Promissory Note, dated as
of June 19, 2009 (the “Second Amended Revolving Note”).

E. The Second Amended Revolving Note matures on July 31, 2010.

F. Borrower has now requested that Lender agree to extend the maturity of the
LOC, and Lender is willing to do so provided that, among other things, the
Agreement is amended as herein provided.

G. The parties to this Amendment desire to modify and amend the Agreement as
hereinafter set forth and to enter into this Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to all terns, conditions, and covenants herein set forth, Lender and
Borrower hereby covenant and agree as follows:

1. Acknowledgment of Outstanding Balance. The parties hereto acknowledge that
the outstanding principal balance under the Second Amended Revolving Note as of
July 1, 2010, was SEVEN MILLION SIX HUNDRED FIFTY THOUSAND AND NO/100 Dollars
($7,650,000.00).

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 1

DALLAS\394900



--------------------------------------------------------------------------------

2. Payoff of Outstanding Balance and Reduction of Commitment. The parties hereto
agree that the aggregate outstanding balance under the Second Amended Revolving
Note shall be paid in full simultaneously herewith by Borrower with the proceeds
of the Term Loan (as defined below) and, thereafter, the LOC permanently reduced
to $5,000,000.00 (the “Revised LOC”).

3. Term Loan. In connection herewith, Lender agrees to make a term loan to
Borrower in the amount of $7,650,000.00 (the “Term Loan”) for payoff of the
aggregate outstanding balance under the Second Amended Revolving Note. The Term
Loan shall be evidenced by a promissory note (the “Term Note”) that has a term
of one year and provides for quarterly payments of principal and interest.

4. Renewal and Extension of Maturity. Notwithstanding anything to the contrary,
the Revised LOC is hereby renewed and extended to July 31, 2011 (the “Maturity
Date”).

5. Amended and Restated Revolving Note. In furtherance of the extension of the
Revised LOC, the Second Amended Revolving Note shall be amended, reduced and
restated in full by that certain Third Amended and Restated Promissory Note (the
“New Note”), dated of even date herewith, made by Borrower and payable to the
order of Lender in the maximum principal amount of $5,000,000.00.

6. Purpose. Notwithstanding anything to the contrary, the proceeds of the
Revised LOC shall be used solely for short term working capital for the
Borrower’s ordinary business operations. The Borrower shall not use the proceeds
for any other purpose, including but not limited to making any form of capital
injection (as determined by the Lender in its sole discretion) in any of the
Borrower’s subsidiaries, making any contribution to the capital of any of its
subsidiaries, purchasing any of its subsidiaries capital stock or making any
subordinated loan to any of its subsidiaries.

7. Annual Clean-Up Period. Notwithstanding anything to the contrary, on an
annual basis and in no event later than thirty (30) days prior to the Maturity
Date, Borrower shall make one or more payments in amounts sufficient to reduce
the outstanding principal balance under the New Note to $0.00 and maintain such
balance for a period of not less than thirty (30) consecutive days (the “Annual
Clean-Up Period”). Borrower acknowledges and aggress that no proceeds of the
Revised LOC shall be available during the Annual Clean-Up Period.

8. Financial Information. Section 4.2 of the Agreement is hereby amended to
delete any requirement for “consolidating” financial statements.

9. Non-Performing Asset Ratio. Section 5.4 of the Agreement is hereby amended
and restated such that Borrower shall not permit any Banking Subsidiary’s
Non-Performing Asset Ratio as of the last day of any calendar quarter to exceed:
(i) 3.50% as of September 30, 2010 and December 31, 2010; (ii) 3.25% as of
March 31, 2011; and (iii) 3.00% at all times thereafter.

10. Conditions Precedent. The obligation of Lender to enter into this Amendment
is subject to the performance of each of the following conditions precedent:

(a) Revolving Note. Borrower shall have executed and delivered to Lender the New
Note, which shall be deemed to be the Revolving Note as defined in the
Agreement;

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 2

DALLAS\394900



--------------------------------------------------------------------------------

(b) Term Note. Borrower shall have executed and delivered to Lender the Term
Note, which shall be deemed to be a portion of the Credit Facilities as defined
in the Agreement;

(c) Resolutions of Borrower. Lender shall have received corporate resolutions of
the Board of Directors of Borrower, certified by the Secretary of Borrower,
which resolutions authorize the execution, delivery and performance by Borrower
of this Amendment, the Term Note and the New Note. Included in said resolutions
or by separate document, Lender shall receive a certificate of incumbency
certified by the Secretary of Borrower certifying the names of each officer
authorized to execute this Amendment, the Term Note and the New Note, together
with specimen signatures of such officers;

(d) Additional Papers. Borrower shall have delivered to Lender such other
documents, records, instruments, papers, opinions, and reports, as shall have
been requested by Lender, to evidence the status or organization or authority of
Borrower or to evidence the payment or the securing of the Obligations, all in
form satisfactory to Lender and its counsel; and

(e) Proceedings. All proceedings of Borrower in connection with the transactions
contemplated by this Amendment and all documents incident thereto shall be
satisfactory in form and substance to Lender and its counsel; and Lender shall
have received copies of all documents or other evidence which Lender or its
counsel may reasonably request in connection with said transactions and copies
of records and all proceedings in connection therewith, all in form and
substance satisfactory to Lender and its counsel.

11. Definitions. All capitalized terms used in this Amendment which are not
otherwise defined in this Amendment shall have the same meaning as given to such
terms in the Agreement. For the avoidance of doubt and notwithstanding anything
to the contrary, the term “Net Income” shall for all purposes mean, with respect
to the four (4) calendar quarters immediately preceding any date of computation
of Net Income, the net income for Bank or any other Banking Subsidiary for such
four (4) calendar quarters.

12. Representations and Warranties. Borrower represents and warrants to Lender
that (a) all of the representations and warranties contained in the Agreement,
the Security Instruments, and all instruments and documents executed pursuant
thereto or contemplated thereby are true and correct in all material respects on
and as of the date of this Amendment, (b) the execution, delivery and
performance of this Amendment, the New Note, the Term Note and any and all other
documents executed and/or delivered in connection herewith have been authorized
by all requisite action on the part of Borrower, (c) no Event of Default exists
under the Agreement and there are no defenses, counterclaims or offsets to the
Prior Revolving Note, the New Note, the Term Note or any of the Security
Instruments, and (d) no change has

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 3

DALLAS\394900



--------------------------------------------------------------------------------

occurred, either in any case or in the aggregate, in the condition, financial or
otherwise, of Borrower or Bank or with respect to Borrower’s or Bank’s assets or
properties from the facts represented in the Agreement or any Security
Instrument which would have a material adverse effect on the financial
condition, business, or assets of Borrower or Bank.

13. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants made in this Amendment or in any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment, and no investigation by Lender or any closing shall
affect such representations, warranties and covenants or the right of Lender to
rely upon them.

14. References to Agreement and Note. The Agreement and any and all other
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Agreement, as
amended hereby, are hereby amended so that any reference therein to the
Agreement shall mean a reference to the Agreement as amended hereby, and any
reference to the “Revolving Note” or the “Note” shall mean a reference to the
New Note, and any extensions, renewals, replacements, substitutions,
modifications or rearrangements thereof.

15. Further Assurances. Borrower agrees that at any time and from time to time,
upon the request of Lender, Borrower will execute and deliver such further
documents and do such further acts and things as Lender may reasonably request
in order to fully effect the purposes of this Amendment and to provide for the
payment of the Obligations.

16. Acknowledgment. Borrower ratifies and confines that the Agreement as amended
hereby, the Prior Revolving Note as renewed and extended by the New Note, the
Security Instruments and the other Loan Documents are and remain in full force
and effect in accordance with their respective terms, that the Security
Instruments secure the payment of all of the Obligations, that the Collateral is
unimpaired by this Amendment, and that the Collateral is security for the
payment and performance in full of all of the Obligations. By executing this
Amendment, Borrower acknowledges and agrees that (a) the term “Obligations” as
defined in the Agreement, as amended hereby, includes the New Note and the Term
Note, (b) each of the Security Instruments secures, among other things, the
payment and performance of the New Note, the Term Note and the Obligations,
(c) the Agreement is and shall continue to be in full force and effect and is
and shall continue to be the legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms, and (d) each of the
New Note and the Term Note is the legal, valid and binding obligation of
Borrower enforceable against Borrower in accordance with its terms. The
undersigned officer of Borrower executing this Amendment represents and warrants
that he has full power and authority to execute and deliver this Amendment on
behalf of Borrower, that such execution and delivery has been duly authorized by
the Board of Directors of Borrower, and that the resolutions of Borrower
previously delivered to Lender in connection with the execution and delivery of
the Agreement are and remain in full force and effect and have not been altered,
amended or repealed in any manner.

17. Existing Loan Documents. Except as amended and modified by this Amendment,
the Agreement, the Prior Revolving Note as renewed and extended by the New Note,
the

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 4

DALLAS\394900



--------------------------------------------------------------------------------

Security Instruments and all other Loan Documents shall remain in full force and
effect in accordance with the terms and provisions thereof. Any reference in any
of the Loan Documents to the “Amended and Restated Loan Agreement” shall be
deemed to be references to the Agreement as amended hereby through the date
hereof. In the event of any conflict between this Amendment and the Agreement,
this Amendment shall control and the Agreement shall be construed accordingly.

18. Counterparts. This Amendment has been executed in a number of identical
counterparts, each of which constitutes an original and all of which constitute,
collectively, one agreement; but in making proof of this Amendment, it shall not
be necessary to produce or account for more than one such counterpart.

19. Severability. In the event any one or more of the provisions contained in
the Agreement or this Amendment should be held to be invalid, illegal or
unenforceable in any respect, the validity, enforceability and legality of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby, and shall be enforceable in accordance with their
respective terms.

20. Expenses. Borrower agrees to pay all reasonable costs incurred (whether by
Lender, Borrower, or otherwise) in connection with the preparation, execution,
and consummation of this Amendment and the consummation of all transactions
contemplated by this Amendment.

21. Applicable Law. THIS AMENDMENT, THE REVOLVING NOTE AND ALL OTHER DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN FORT WORTH, TARRANT COUNTY, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. THE PARTIES TO THIS AMENDMENT
HEREBY CONSENT THAT VENUE OF ANY ACTION BROUGHT UNDER THIS AMENDMENT OR UNDER
ANY OF THE LOAN DOCUMENTS SHALL BE IN TARRANT COUNTY, TEXAS.

22. Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and Borrower and their respective successors and assigns,
except Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Lender.

23. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

24. No Oral Agreements. Pursuant to Section 26.02 of the Texas Business and
Commerce Code the following notice is given:

THIS WRITTEN AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 5

DALLAS\394900



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower, by and through their respective duly
authorized officers or representatives, have caused this Amendment to be
executed and delivered as of the date first above written.

 

LENDER: JPMORGAN CHASE BANK, NA, a national banking association [successor by
merger to Bank One, NA (Illinois)] By:  

/s/ Timothy F. Johnson

Name:   Timothy F. Johnson Title:   Senior Vice President BORROWER:
PLAINSCAPITAL CORPORATION By:  

/s/ Jeff Isom

Name:   Jeff Isom Title:   Executive Vice President and Chief Accounting Officer

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 6

DALLAS\394900